Citation Nr: 0617870	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  94-47 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a disorder of the 
right lower extremity, to include the right ankle.

5.  Entitlement to service connection for a disorder of the 
left upper extremity on an organic basis.

6.  Entitlement to service connection for flat feet.

7.  Entitlement to service connection for a genitourinary 
disorder, including hematuria, prostatitis and kidney stones 
and cysts.

8.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

9.  Entitlement to service connection for headaches and 
memory loss on an organic basis.

10.  Entitlement to service connection for a stomach disorder 
on an organic basis.

11.  Entitlement to service connection for high cholesterol.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
February 1969 and was a member of the Air Force Reserves from 
February 1969 to November 1992, with numerous periods of 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA).

This matter initially came to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, in San 
Diego, California, and in Cleveland, Ohio.  The initial 
rating decision was issued in October 1992.  The claims were 
remanded by the Board in April 1998.  In March 2002, the 
Board denied claims of entitlement to service connection for 
a left eye disorder, a cervical spine disorder, a low back 
disorder, a disorder of the right lower extremity, to include 
the right ankle, a disorder of the left upper extremity, flat 
feet, a genitourinary disorder, including hematuria, 
prostatitis, kidney stones and cysts, a psychiatric disorder, 
to include PTSD, headaches and memory loss on an organic 
basis, an organic disorder of the stomach, and high 
cholesterol. 

The veteran appealed the March 2002 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By an Order issued in August 2005, the Court vacated that 
Board decision and remanded the claims to the Board for 
readjudication.  The claims file now comes before the Board 
following this Remand from the Court.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran submitted the claims for service connection which 
are now on appeal beginning in August 1991, nearly ten years 
prior to the enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA).  The Board noted, in its March 2002 decision, 
that the ROs had not provided the veteran with specific 
notice of the VCAA.  The Court's August 2005 Order requires 
such notice to the veteran.  Given the recent decisions of 
the Court, it is the Board's opinion that no decision on any 
claim currently on appeal may be rendered by the Board until 
notice complying with the Court Order in this case is issued 
to the veteran by the RO which currently has jurisdiction of 
the veteran's claims file.

The Board regrets the further delay in this case which will 
be engendered by this Remand.  The Board notes that more than 
four years have elapsed since the Board issued the March 2002 
decision which was appealed to the Court.  The veteran can 
speed up the progress of the Remand by identifying speedily 
and accurately any non-VA post-service clinical records he 
wants VA to review in connection with the claims on appeal, 
by responding to notices from the RO, and by reporting for 
scheduled VA examinations.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran is entitled to notice of 
the enactment of the VCAA and notice of 
the provisions of that act.  The veteran 
is entitled to notice of the applicable 
law and regulations.  

In this regard, the veteran should be 
provided with notice of the statutes and 
regulations governing service connection 
where there is ACDUTRA or INACDUTRA, in 
addition to the provisions related to 
active duty.  In particular, the veteran 
should be specifically advised that 
service connection is not authorized for 
disorders which arise during a period of 
enlistment in a reserve component, except 
where the disorder is incurred during a 
period of performance of ACDUTRA during 
which the veteran was disabled from a 
disease or injury incurred or aggravated 
in line of duty, or where the disorder 
results from an injury [but not disease] 
incurred during a period of performance 
of INACDUTRA.  38 U.S.C.A. § 101(24).  

The veteran should be notified that 
"injury", for purposes of service 
connection where the service involved is 
ACDUTRA and INACDUTRA, refers to the 
results of an external trauma, rather 
than a degenerative process.  See 
VAOPGCPREC 4-2002.  

The veteran should be provided with the 
text of the provisions at 38 C.F.R. 
§ 3.303 regarding developmental 
disorders, and should be specifically 
advised that refractive errors of vision 
and personality disorders are among 
developmental disorders for which service 
connection is precluded.

In addition, a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), must be provided.  The 
corrective notice must include an 
explanation as to the information or 
evidence needed to establish a disability 
rating, and an explanation as to the 
information or evidence needed to 
determine an effective date for a grant 
of service connection, if any of the 
claims for service connection at issue is 
granted, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  An additional attempt should be made 
to obtain the records of the veteran's 
treatment at the Columbus, Ohio Vet 
Center.  The record of the written 
request for the records should be 
provided to the veteran and to the 
veteran's representative, as well as 
documented in the file.  In view of the 
veteran's documented disorders and the 
lengthy pendency of this appeal, the 
veteran's representative should be asked 
to assist in obtaining these records.  

An additional attempt should be made to 
obtain the complete records of the 
veteran's treatment at the Columbus, Ohio 
VA Medical Center, to include records of 
initial treatment prior to 1992.  Both 
the Columbus Ohio Outpatient Center, 
which provided the treatment, and Loma 
Linda (California) Medical Center, to 
which the Columbus, Ohio Outpatient 
Center has indicated it transferred the 
records, should be asked to search again 
for the veteran's pre-1992 records.

The veteran should, with the help of his 
representative, attempt to provide VA 
with the approximate dates of his 
treatment at the Ontario, California, Vet 
Center.  If the veteran provides 
approximate dates of treatment and a 
completed authorization, an attempt to 
obtain those records should be 
documented, and the veteran and his 
representative should be informed of the 
progress of that attempt.   

The veteran should, with the help of his 
representative, attempt to provide VA 
with approximate dates of treatment at 
the Zanesville (Ohio) VA Clinic.  If the 
veteran does not provide additional 
dates, records from June 1999 should be 
sought.  Records from any additional time 
period identified by the veteran should 
also be requested.  In addition, records 
of private treatment of the veteran in 
Zanesville in June 1999, possibly at 
Zanesville Hospital or a county hospital 
serving that county, should be sought.  
An attempt to determine whether the 
veteran was ever treated at Zanesville 
Hospital should be made, even if the 
veteran is unable to provide additional 
information.  

A complete list of all known dates of VA 
treatment of the veteran since his 
separation from active service in 
February 1969 should be compiled, and the 
record should be reviewed to assure that 
all VA treatment records, from 1969 to 
the present, have been obtained.

If the veteran is able to provide any 
additional information to identify 
Federal Bureau of Investigation (FBI) 
records he has indicated might be 
relevant, and provides a completed 
authorization for those records, an 
attempt to obtain those records should be 
made.  The veteran's representative 
should be asked to assist in this 
process.

3.  The veteran should be afforded the 
opportunity to identify any VA or private 
clinical records he believes would be 
relevant to the claim.  The veteran 
should be advised that the most 
persuasive evidence that he incurred a 
disorder during or as a result of his 
active service would be evidence 
proximate to his service discharge, and 
he should be offered the opportunity to 
identify any private facility or provider 
of clinical treatment proximate to his 
1969 service discharge or more recently.  
Although the veteran has stated that Rohr 
Industries, his employer prior to his 
submission of the claims on appeal, has 
closed, there is an address in the file 
and a letter dated in March 1992 from 
that corporation.  The veteran should 
identify any employment clinical or other 
records that would assist him to 
substantiate his claim, and should 
authorize release of those records.  The 
veteran's representative should be asked 
to assist in this identification of 
evidence.

4.  As to the claim of entitlement to 
service connection for a left eye 
disorder, listed as issue #1 on the title 
page of this decision, the veteran should 
be afforded VA examination.  The claims 
folders should be made available to the 
examiner for review in connection with 
the examination; the examiner must 
indicate that pertinent documents in the 
claims folders were reviewed.  Following 
examination of the veteran and review of 
the relevant active service medical 
records, ACDUTRA records, and INACDUTRA 
records, including periodic vision 
examinations, and post-service clinical 
records, the examiner should assign a 
diagnosis for each of the veteran's 
current left eye disorders.  The examiner 
should then answer the following 
questions:  

(i) Is it at least as likely as not (50 
percent or greater likelihood) that the 
veteran has a current eye disorder which 
was incurred or aggravated (or had its 
onset or, for a pre-existing disability, 
increased in severity beyond the natural 
progression) during the veteran's active 
service from October 1965 to February 
1969?  

(ii)  If no eye disorder was incurred or 
aggravated during the veteran's active 
service, is it at least as likely as not 
(50 percent or greater likelihood) that 
the veteran has a current eye disorder 
which was incurred as the result of 
disease or injury incurred during a 
period of ACDUTRA or an injury incurred 
during a period of INACDUTRA?  

The examiner should provide the medical 
rationale for the opinion(s) expressed, 
including discussion of the medical 
evidence supporting the opinion(s).  

5.  As to the claim of entitlement to 
service connection for a cervical spine 
disorder, listed as issue #2 on the title 
page of this decision, the veteran should 
be afforded VA examination.  The claims 
folders should be made available to the 
examiner for review in connection with 
the examination, and the examiner must 
indicate that pertinent documents in the 
claims folders were reviewed, including 
records dated in 1990, 1991, and October 
1993.  Following examination of the 
veteran and review of the relevant active 
service, ACDUTRA, and INACDUTRA records 
and post-service clinical records, the 
examiner should assign a diagnosis for 
each cervical spine disorder currently 
present.  The examiner should then answer 
the following questions:  

(i) Is it at least as likely as not (50 
percent or greater likelihood) that the 
veteran has a current cervical spine 
disorder which was incurred or aggravated 
(or had its onset or, for a pre-existing 
disability, increased in severity beyond 
the natural progression) during the 
veteran's active service from October 
1965 to February 1969?  

(ii) If the onset of any current cervical 
spine disorder did not occur during the 
veteran's active service, is it at least 
as likely as not (50 percent or greater 
likelihood) that the veteran's current 
cervical spine disorder is a result of a 
disease or injury incurred during a 
period of ACDUTRA or an injury incurred 
during a period of INACDUTRA?  

The examiner should provide the medical 
rationale for the opinion(s) expressed, 
including discussion of the medical 
evidence supporting the opinion(s).  

6.  As to the claim of entitlement to 
service connection for a low back 
disorder, listed as issue #3 on the title 
page of this decision, the veteran should 
be afforded current VA examination.  The 
claims folders should be made available 
to the examiner for review in connection 
with the examination, and the examiner 
must indicate that relevant portions of 
the voluminous claims folders were 
reviewed, including radiology and private 
examination reports and VA outpatient 
treatment notes dated in January 1990 and 
June 1991 (Vol. II), the report of a 
pulled lower back muscle in September 
1997.  The examiner should assign a 
diagnosis for each low back disorder 
currently present.  The examiner should 
then answer the following questions:  

(i)  Is it at least as likely as not (50 
percent or greater likelihood) that the 
veteran has a current low back disorder 
which was incurred or aggravated (or had 
its onset or, for a pre-existing 
disability, increased in severity beyond 
the natural progression) during the 
veteran's active service from October 
1965 to February 1969?  

(ii)  If the onset of any current low 
back disorder did not occur during the 
veteran's active service, is it at least 
as likely as not (50 percent or greater 
likelihood) that the veteran's current 
low back disorder is a result of a 
disease or injury incurred during a 
period of ACDUTRA or an injury incurred 
during a period of INACDUTRA?  

The examiner should provide the medical 
rationale for the opinion(s) expressed, 
including discussion of the medical 
evidence supporting the opinion(s).  

7.  As to the claim of entitlement to 
service connection for a disorder of the 
right lower extremity, to include the 
right ankle, listed as issue #4 on the 
title page of this decision, the veteran 
should be afforded current VA 
examination.  The claims folders should 
be made available to the examiner for 
review in connection with the 
examination, and the examiner must 
indicate that relevant portions of the 
voluminous claims folders were reviewed, 
including the report of a sprained ankle 
in 1965.  The examiner should assign a 
diagnosis for each right lower extremity 
disorder currently present.  The examiner 
should then answer the following 
questions:  

(i)  Is it at least as likely as not (50 
percent or greater likelihood) that the 
veteran has a current right lower 
extremity disorder which was incurred or 
aggravated (or had its onset or, for a 
pre-existing disability, increased in 
severity beyond the natural progression) 
during the veteran's active service from 
October 1965 to February 1969?  

(ii)  If the onset of any current right 
lower extremity disorder did not occur 
during the veteran's active service, is 
it at least as likely as not (50 percent 
or greater likelihood) that the veteran's 
current right lower extremity disorder is 
a result of a disease or injury incurred 
during a period of ACDUTRA or an injury 
incurred during a period of INACDUTRA? 

The examiner should provide the medical 
rationale for the opinion(s) expressed, 
including discussion of the medical 
evidence supporting the opinion(s).  

8.  As to the claim of entitlement to 
service connection for a disorder of the 
left upper extremity on an organic basis 
listed as issue #5 on the title page of 
this decision, the veteran should be 
afforded current VA examination.  The 
claims folders should be made available 
to the examiner for review in connection 
with the examination, and the examiner 
must indicate that relevant portions of 
the voluminous claims folders were 
reviewed.  The examiner should assign a 
diagnosis for each left upper extremity 
disorder currently present.  The examiner 
should then answer the following 
questions:  

(i)  Is it at least as likely as not (50 
percent or greater likelihood) that the 
veteran has a current left upper 
extremity disorder which was incurred or 
aggravated (or had its onset or, for a 
pre-existing disability, increased in 
severity beyond the natural progression) 
during the veteran's active service from 
October 1965 to February 1969?  

(ii)  If the onset of any current left 
upper extremity disorder did not occur 
during the veteran's active service, is 
it at least as likely as not (50 percent 
or greater likelihood) that the veteran's 
current left upper extremity disorder is 
a result of a disease or injury incurred 
during a period of ACDUTRA or an injury 
incurred during a period of INACDUTRA?

The examiner should provide the medical 
rationale for the opinion(s) expressed, 
including discussion of the medical 
evidence supporting the opinion(s).  

9.  As to the claim of entitlement to 
service connection for flat feet, listed 
as issue #6 on the title page of this 
decision, the veteran should be afforded 
current VA examination.  The claims 
folders should be made available to the 
examiner for review in connection with 
the examination, and the examiner must 
indicate that relevant portions of the 
voluminous claims folders were reviewed, 
including the report of service entrance 
examination conducted in August 1965.  
The examiner should determine whether the 
veteran has flat feet or a current foot 
disorder.  IF there is a current foot 
disorder, to include flat feet, the 
examiner should answer the following 
questions:  

(i)  Is it at least as likely as not (50 
percent or greater likelihood) that the 
veteran has a current foot disorder which 
was incurred or aggravated (or had its 
onset or, for a pre-existing disability, 
increased in severity beyond the natural 
progression) during the veteran's active 
service from October 1965 to February 
1969?  

(ii)  If the onset of a disorder of the 
feet, to include flat feet, did not occur 
during the veteran's active service, is 
it at least as likely as not (50 percent 
or greater likelihood) that the veteran 
has a current disorder of the feet, to 
include flat feet, as a result of a 
disease or injury incurred during a 
period of ACDUTRA or an injury incurred 
during a period of INACDUTRA?

The examiner should provide the medical 
rationale for the opinion(s) expressed, 
including discussion of the medical 
evidence supporting the opinion(s).  

10.  As to the claim of entitlement to 
service connection for a genitourinary 
(GU) disorder, including hematuria, 
prostatitis and kidney stones and cysts, 
listed as issue #7 on the title page of 
this decision, the veteran should be 
afforded current VA examination.  The 
claims folders should be made available 
to the examiner for review in connection 
with the examination, and the examiner 
must indicate that relevant portions of 
the voluminous claims folders were 
reviewed, including the report of a 
November 1989 reserve periodic 
examination which disclosed blood in the 
urine, and relevant GU records 
thereafter.  The examiner should assign a 
diagnosis for each GU disorder currently 
present.  The examiner should then answer 
the following questions:  

(i)  Is it at least as likely as not (50 
percent or greater likelihood) that the 
veteran has a current GU disorder which 
was incurred or aggravated (or had its 
onset or, for a pre-existing disability, 
increased in severity beyond the natural 
progression) during the veteran's active 
service from October 1965 to February 
1969?  

(ii)  If the onset of any current GU 
disorder did not occur during the 
veteran's active service, is it at least 
as likely as not (50 percent or greater 
likelihood) that the veteran has a 
current GU disorder as a result of a 
disease or injury incurred during a 
period of ACDUTRA or an injury incurred 
during a period of INACDUTRA?

The examiner should provide the medical 
rationale for the opinion(s) expressed, 
including discussion of the medical 
evidence supporting the opinion(s).  

11.  As to the claim of entitlement to 
service connection for a psychiatric 
disorder, to include PTSD, listed as 
issue #8 on the title page of this 
decision, the veteran should be afforded 
current VA examination.  The claims 
folders should be made available to the 
examiner for review in connection with 
the examination, and the examiner must 
indicate that relevant portions of the 
voluminous claims folders were reviewed, 
including the report of a November 1989 
periodic examination which included a 
report of history of VA treatment for 
depression, a March 1992 letter from a 
former employer, Rohr Industries (Vol. I 
of the claims files), a July 1992 
periodic examination report, September 
1994 letter from Dr. C.P. Sprague, the 
report of a June 1999 VA examination, and 
numerous other relevant records.  The 
examiner should assign a diagnosis for 
each psychiatric disorder currently 
present.  The examiner should then answer 
the following questions:  

(i)  Is it at least as likely as not (50 
percent or greater likelihood) that the 
veteran has a current psychiatric 
disorder, to include PTSD, which was 
incurred or aggravated (or had its onset 
or, for a pre-existing disability, 
increased in severity beyond the natural 
progression) during the veteran's active 
service from October 1965 to February 
1969?  

(ii)  If the onset of any veteran's 
current psychiatric disorder did not 
occur during the veteran's active 
service, is it at least as likely as not 
(50 percent or greater likelihood) that 
the veteran has a current psychiatric 
disorder as a result of a disease or 
injury incurred during a period of 
ACDUTRA or an injury incurred during a 
period of INACDUTRA?

The examiner should provide the medical 
rationale for the opinion(s) expressed, 
including discussion of the medical 
evidence supporting the opinion(s).  

12.  As to the claim of entitlement to 
service connection for headaches and 
memory loss on an organic basis, listed 
as issue #9 on the title page of this 
decision, the veteran should be afforded 
current VA examination.  The claims 
folders should be made available to the 
examiner for review in connection with 
the examination, and the examiner must 
indicate that relevant portions of the 
voluminous claims folders were reviewed.  
The examiner should assign a diagnosis 
for any headache disorder or memory loss 
disorder currently present.  The examiner 
should then answer the following 
questions:  

(i)  Is it at least as likely as not (50 
percent or greater likelihood) that the 
veteran has a current headache or memory 
loss disorder which was incurred or 
aggravated (or had its onset or, for a 
pre-existing disability, increased in 
severity beyond the natural progression) 
during the veteran's active service from 
October 1965 to February 1969?  

(ii)  If the onset of any current 
headache or memory loss disorder did not 
occur during the veteran's active 
service, is it at least as likely as not 
(50 percent or greater likelihood) that 
the veteran's current headache or memory 
loss disorder is a result of a disease or 
injury incurred during a period of 
ACDUTRA or an injury incurred during a 
period of INACDUTRA?

The examiner should provide the medical 
rationale for the opinion(s) expressed, 
including discussion of the medical 
evidence supporting the opinion(s).  

13.  As to the claim of entitlement to 
service connection for a stomach disorder 
on an organic basis, listed as issue #10 
on the title page of this decision, the 
veteran should be afforded current VA 
examination.  The claims folder should be 
made available to the examiner for review 
in connection with the examination, and 
the examiner must indicate that relevant 
portions of the voluminous claims folders 
were reviewed, including the report of 
dysphagia in 1968.  Following examination 
of the veteran and review of the relevant 
service and post-service clinical 
records, the examiner should assign a 
diagnosis for each stomach disorder 
currently present.  The examiner should 
then answer the following questions:  

(i) Is it at least as likely as not (50 
percent or greater likelihood) that the 
veteran has a current stomach disorder 
which was incurred or aggravated (or had 
its onset or, for a pre-existing 
disability, increased in severity beyond 
the natural progression) during or as a 
result of the veteran's active service 
from October 1965 to February 1969?  

ii) If the onset of the veteran's current 
stomach disorder did not occur during the 
veteran's active service, is it at least 
as likely as not (50 percent or greater 
likelihood) that the veteran has a 
current stomach disorder as a result of a 
disease or injury incurred during a 
period of ACDUTRA or an injury incurred 
during a period of INACDUTRA?  

The examiner should provide the medical 
rationale for the opinion(s) expressed, 
including discussion of the medical 
evidence supporting the opinion(s).  

14.  As to the claim of entitlement to 
service connection for high cholesterol, 
listed as issue #11 on the title page of 
this decision, the veteran should be 
afforded current VA examination.  The 
claims folders should be made available 
to the examiner for review in connection 
with the examination, and the examiner 
must indicate that relevant portions of 
the voluminous claims folders were 
reviewed.  The examiner should determine 
whether "high cholesterol" is currently 
present.  The examiner should then answer 
the following questions:  

(i) Is it at least as likely as not (50 
percent or greater likelihood) that high 
cholesterol was incurred or aggravated 
(or had its onset or, for a pre-existing 
disability, increased in severity beyond 
the natural progression) during the 
veteran's active service from October 
1965 to February 1969?  

(ii) If the onset of the veteran's 
current high cholesterol  did not occur 
during the veteran's active service, is 
it at least as likely as not (50 percent 
or greater likelihood) that the veteran's 
current high cholesterol is a result of a 
disease or injury incurred during a 
period of ACDUTRA or an injury incurred 
during a period of INACDUTRA?

If the examiner determines that the 
veteran incurred high cholesterol during 
his period of active duty or as a result 
of a period of ACDUTRA or INACDUTRA, the 
examiner should describe the industrial 
impairment and/or disability which 
results from high cholesterol.

The examiner should provide the medical 
rationale for the opinion(s) expressed, 
including discussion of the medical 
evidence supporting the opinion(s).  

15.  Thereafter, in light of the fact 
that this appeal has been in progress for 
approximately 15 years, the directions 
set forth in this Remand and the claims 
folders should be carefully reviewed to 
ensure that the foregoing requested 
development has been completed.  In 
particular, the notice provided to the 
veteran must be reviewed, and it should 
be verified that the notice conforms to 
the interpretation of the VCAA as in 
effect when the notice is provided, if 
that interpretation has changed since the 
date of issuance of this Remand by the 
Board, and each paragraph directing 
development of the evidence should be 
reviewed.   

16.  Thereafter, the claims on appeal 
should be readjudicated and the veteran 
should be notified of that adjudication.  
If any benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case which addresses all of the 
evidence obtained.  The veteran should be 
afforded an opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

